Name: Commission Regulation (EC) NoÃ 1512/2005 of 15 September 2005 amending Regulation (EC) NoÃ 753/2002 laying down certain rules for applying Council Regulation (EC) NoÃ 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products
 Type: Regulation
 Subject Matter: beverages and sugar;  marketing;  agricultural activity;  consumption
 Date Published: nan

 17.9.2005 EN Official Journal of the European Union L 241/15 COMMISSION REGULATION (EC) No 1512/2005 of 15 September 2005 amending Regulation (EC) No 753/2002 laying down certain rules for applying Council Regulation (EC) No 1493/1999 as regards the description, designation, presentation and protection of certain wine sector products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 53 thereof, Whereas: (1) Commission Regulation (EC) No 753/2002 (2) needs to be adapted in order to take into account various technical changes which may have a trade impact, such as the list of vine varieties and their synonyms that include a geographical indication and the list of traditional terms. Account should also be taken of new accessions to WTO. (2) The tolerances concerning the analysis of the actual alcoholic strength should be carried out taking into account the specificity of certain wines. In order to be accurate, the list of the wines concerned should be more precise. (3) The provision relating to the communication by Member States of the measures referred to in Article 19(3) of Regulation (EC) No 753/2002 is now outdated. For the sake of clarity it should be removed. (4) In case of a traditional practice governed by special provisions of the producer Member State, that Member State may, by way of derogation from the normal rule, by means of express authorisation and subject to suitable controls, permit that a quality wine psr be obtained by adding to the basic product from which the wine is made one or more wine-sector products which do not originate in the specified region whose name the wine bears. In order to ensure that economic operators and competent authorities are not prejudiced by the expiration of this derogation provided for in Article 31(3) of Regulation (EC) No 753/2002, a new extension should be granted. (5) Regulation (EC) No 753/2002 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 753/2002 is hereby amended as follows: 1. In Article 3, the first subparagraph of paragraph 2 is replaced by the following: The actual alcoholic strength by volume referred to in the third indent of Annex VII(A)(1) and Annex VIII(B)(1)(d) to Regulation (EC) No 1493/1999 shall be indicated in percentage units or half units. Without prejudice to the tolerances set for the reference analysis method used, the strength shown may not differ by more than 0,5 % vol from that given by analysis. However, the alcoholic strength of wines with the indication of the vintage year stored in bottles for more than three years, sparkling wines, aerated sparkling wines, semi-sparkling wines, aerated semi-sparkling wines, liqueur wines and overripe wines, without prejudice to the tolerances set for the reference analysis method used, may not differ by more than 0,8 % vol from that given by analysis. The figure shall be followed by % vol  and may be preceded by actual alcoholic strength , actual alcohol  or alc . 2. In Article 19, paragraph 3 is deleted. 3. In Article 28, the third indent is replaced by the following:  indicazione geografica tipica  or IGT  in the case of table wines originating in Italy,. 4. Article 31(3) is amended as follows: (a) in point (b) of the second subparagraph, the dates 31 August 2005 are replaced by the dates 31 August 2007; (b) in the third subparagraph, the date 31 August 2005 is replaced by the date 31 August 2007. 5. Annexes II and III are replaced by the text in Annex I to this Regulation. 6. Annex V is replaced by the text in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Commission Regulation (EC) No 1428/2004 (OJ L 263, 10.8.2004, p. 7). (2) OJ L 118, 4.5.2002, p. 1. Regulation as last amended by Regulation (EC) No 1991/2004 (OJ L 344, 20.11.2004, p. 9). ANNEX I ANNEX II List of vine varieties and their synonyms that include a geographical indication (2) and that may appear on the labelling of wines in accordance with Article 19(2) (1) Variety name or its synonyms Countries that may use the variety name or one of its synonyms (3) 1 Agiorgitiko Greece ° 2 Aglianico Italy °, Greece °, Malta ° 3 Aglianicone Italy ° 4 Alicante Bouschet Greece °, Italy °, Portugal °, Algeria °, Tunisia °, United States °, Cyprus °, South Africa N.B.: The name Alicante  may not be used on its own to designate wine 5 Alicante Branco Portugal ° 6 Alicante Henri Bouschet France °, Serbia and Montenegro (8) 7 Alicante Italy ° 8 Alikant Buse Serbia and Montenegro (6) 9 Auxerrois South Africa °, Australia °, Canada °, Switzerland °, Belgium °, Germany °, France °, Luxembourg °, Netherlands °, United Kingdom ° 11 Barbera Bianca Italy ° 12 Barbera South Africa °, Argentina °, Australia °, Croatia °, Mexico °, Slovenia °, Uruguay °, United States °, Greece °, Italy °, Malta ° 13 Barbera Sarda Italy ° 14 Blauburgunder Former Yugoslav Republic of Macedonia (18-28-97), Austria (15-18), Canada (18-97), Chile (18-97), Italy (18-97) 15 Blauer Burgunder Austria (14-18), Serbia and Montenegro (25-97), Switzerland 16 Blauer FrÃ ¼hburgunder Germany (51) 18 Blauer SpÃ ¤tburgunder Germany (97), Former Yugoslav Republic of Macedonia (14-28-97), Austria (14-15), Bulgaria (96), Canada (14-97), Chile (14-97), Romania (97), Italy (14-97) 19 BlaufrÃ ¤nkisch Czech Republic (50), Austria °, Germany, Slovenia (Modra frankinja, Frankinja), Hungary 20 Borba Spain ° 21 Bosco Italy ° 22 BragÃ £o Portugal ° 22a Budai Hungary ° 23 Burgundac beli Serbia and Montenegro (121) 24 Burgundac Crni Croatia ° 25 Burgundac crni Serbia and Montenegro (15-99) 26 Burgundac sivi Croatia °, Serbia and Montenegro ° 27 Burgundec bel Former Yugoslav Republic of Macedonia ° 28 Burgundec crn Former Yugoslav Republic of Macedonia (14-18-97) 29 Burgundec siv Former Yugoslav Republic of Macedonia ° 29a Cabernet Moravia Czech Republic ° 30 Calabrese Italy (75) 31 CampanÃ ¡rio Portugal ° 32 Canari Argentina ° 33 Carignan Blanc France ° 34 Carignan South Africa °, Argentina °, Australia (36), Chile (36), Croatia °, Israel °, Morocco °, New Zealand °, Tunisia °, Greece °, France °, Portugal °, Malta ° 35 Carignan Noir Cyprus ° 36 Carignane Australia (34), Chile (34), Mexico, Turkey, United States 37 Carignano Italy ° 38 Chardonnay South Africa °, Argentina (79), Australia (79), Bulgaria °, Canada (79), Switzerland °, Chile (79), Czech Republic °, Croatia °, Hungary (39), India, Israel °, Moldavia °, Mexico (79), New Zealand (79), Romania °, Russia °, San Marino °, Slovakia °, Slovenia °, Tunisia °, United States (79), Uruguay °, Serbia and Montenegro, Zimbabwe °, Germany °, France, Greece (79), Italy (79), Luxembourg ° (79), Netherlands (79), United Kingdom, Spain, Portugal, Austria °, Belgium (79), Cyprus °, Malta ° 39 Chardonnay Blanc Former Yugoslav Republic of Macedonia, Hungary (38) 40 Chardonnay MusquÃ © Canada ° 41 Chelva Spain ° 42 Corinto Nero Italy ° 43 Cserszegi fÃ ±szeres Hungary ° 44 DÃ vÃ ­n Czech Republic ° 45 DevÃ ­n Slovakia 45a Duna gyÃ ¶ngye Hungary 45b Dunaj Slovakia 46 Durasa Italy ° 47 Early Burgundy United States ° 48 FehÃ ©r Burgundi, Burgundi Hungary (118) 49 Findling Germany °, United Kingdom ° 50 Frankovka Czech Republic ° (19), Slovakia (50a) 50a Frankovka modrÃ ¡ Slovakia (50) 51 FrÃ ¼hburgunder Germany (16) Netherlands ° 51a Girgenti Malta (51c, b) 51b Ghirgentina Malta (51a, c) 51c Girgentina Malta (51a, b) 52 Graciosa Portugal ° 53 Grauburgunder Germany, Bulgaria, Hungary °, Romania (54) 54 Grauer Burgunder Canada, Romania (53), Germany, Austria 55 Grossburgunder Romania (17) (63) 56 Iona United States ° 57 Kanzler United Kingdom °, Germany 58 Kardinal Germany °, Bulgaria ° 59 KÃ ©kfrankos Hungary (74) 60 Kisburgundi kÃ ©k Hungary (97) 61 Korinthiaki Greece ° 62 Leira Portugal ° 63 Limnio Greece ° 64 Maceratino Italy ° 65 Maratheftiko (Ã Ã ±Ã Ã ±Ã ¸Ã µÃ Ã Ã ¹Ã ºÃ ¿) Cyprus 65a MÃ ¡trai muskotÃ ¡ly Hungary ° 65b Medina Hungary ° 66 Monemvasia Greece 67 Montepulciano Italy ° 67a Moravia Spain ° 68 Moslavac Former Yugoslav Republic of Macedonia (70), Serbia and Montenegro ° 70 Mozler Former Yugoslav Republic of Macedonia (68) 71 MouratÃ ³n Spain ° 72 MÃ ¼ller-Thurgau South Africa °, Austria °, Germany, Canada, Croatia °, Hungary °, Serbia and Montenegro °, Czech Republic °, Slovakia °, Slovenia °, Switzerland °, Luxembourg °, Netherlands °, Italy °, Belgium °, France °, United Kingdom, Australia °, Bulgaria °, United States °, New Zealand °, Portugal 73 MuÃ ¡kÃ ¡t moravskÃ ½ Czech Republic °, Slovakia 74 Nagyburgundi Hungary ° 75 Nero dAvola Italy (30) 76 Olivella nera Italy ° 77 Orange Muscat Australia °, United States ° 77a PÃ ¡lava Czech Republic, Slovakia 78 Pau Ferro Portugal ° 79 Pinot Chardonnay Argentina (38), Australia (38), Canada (38), Chile (38), Mexico (38), New Zealand (38), United States (38), Turkey °, Belgium (38), Greece (38), Netherlands, Italy (38) 79a PÃ ¶lÃ ¶skei muskotÃ ¡ly Hungary ° 80 Portoghese Italy ° 81 Pozsonyi Hungary (82) 82 Pozsonyi FehÃ ©r Hungary (81) 82a Radgonska ranina Slovenia ° 83 Rajnai rizling Hungary (86) 84 Rajnski rizling Serbia and Montenegro (85-88-91) 85 Renski rizling Serbia and Montenegro (84-89-92), Slovenia ° (86) 86 Rheinriesling Bulgaria °, Austria, Germany (88), Hungary (83), Czech Republic (94), Italy (88), Greece, Portugal, Slovenia (85) 87 Rhine Riesling South Africa °, Australia °, Chile (89), Moldavia °, New Zealand °, Cyprus, Hungary ° 88 Riesling renano Germany (86), Serbia and Montenegro (84-86-91), Italy (86) 89 Riesling Renano Chile (87), Malta ° 90 RiminÃ ¨se France ° 91 Rizling rajnski Serbia and Montenegro (84-85-88) 92 Rizling Rajnski Former Yugoslav Republic of Macedonia °, Croatia ° 93 Rizling rÃ ½nsky Slovakia ° 94 Ryzlink rÃ ½nskÃ ½ Czech Republic (86) 95 Santareno Portugal ° 96 Sciaccarello France ° 97 SpÃ ¤tburgunder Former Yugoslav Republic of Macedonia (14-18-28), Serbia and Montenegro (16-25), Bulgaria (19), Canada (14-18), Chile, Hungary (60), Moldavia °, Romania (18), Italy (14-18), United Kingdom, Germany (18) 98 Ã tajerska Belina Croatia °, Slovenia ° 99 Subirat Spain 100 Terrantez do Pico Portugal ° 101 Tintilla de Rota Spain ° 102 Tinto de PegÃ µes Portugal ° 103 Tocai friulano Italy (104) N.B.: The name Tocai friulano  may be used exclusively for quality wines psr originating in the regions of Veneto and Friuli during a transitional period until 31 March 2007. 104 Tocai Italico Italy (103) N.B.: The synonym Tocai italico  may be used exclusively for quality wines psr originating in the regions of Veneto and Friuli during a transitional period until 31 March 2007. 105 Tokay Pinot gris France N.B.: The synonym Tokay Pinot gris  may be used exclusively for quality wines psr originating in the departments of Bas-Rhin and Haut-Rhin during a transitional period until 31 March 2007. 106 TorrontÃ ©s riojano Argentina ° 107 Trebbiano South Africa °, Argentina °, Australia °, Canada °, Cyprus °, Croatia °, Uruguay °, United States, Israel, Italy, Malta 108 Trebbiano Giallo Italy ° 109 Trigueira Portugal 110 Verdea Italy ° 111 Verdeca Italy 112 Verdelho South Africa °, Argentina, Australia, New Zealand, United States, Portugal 113 Verdelho Roxo Portugal ° 114 Verdelho Tinto Portugal ° 115 Verdello Italy °, Spain ° 116 Verdese Italy ° 117 Verdejo Spain 118 WeiÃ burgunder South Africa (120), Canada, Chile (119), Hungary (48), Germany (119, 120), Austria (119), United Kingdom °, Italy 119 WeiÃ er Burgunder Germany (118, 120), Austria (118), Chile (118), Switzerland °, Slovenia, Italy 120 Weissburgunder South Africa (118), Germany (118, 119), United Kingdom, Italy 121 Weisser Burgunder Serbia and Montenegro (23) 122 ZalagyÃ ¶ngye Hungary ° ANNEX III List of traditional terms referred to in Article 24 Traditional expressions Wines concerned Wine category Language Date added to Annex III Third country concerned CZECH REPUBLIC Specific traditional terms referred to in Article 29 pozdnÃ ­ sbÃ r All Quality wine psr Czech Additional traditional terms referred to in Article 23 archivnÃ ­ vÃ ­no All Quality wine psr Czech panenskÃ © vÃ ­no All Quality wine psr Czech GERMANY Specific traditional terms referred to in Article 29 QualitÃ ¤tswein All Quality wine psr German QualitÃ ¤tswein garantierten Ursprungs/Q.g.U All Quality wine psr German QualitÃ ¤tswein mit PrÃ ¤dikÃ ¤t/at/Q.b.A.m.Pr/PrÃ ¤dikatswein All Quality wine psr German QualitÃ ¤tsschaumwein garantierten Ursprungs/Q.g.U All Quality sparkling wine psr German Auslese All Quality wine psr German  Switzerland Beerenauslese All Quality wine psr German Eiswein All Quality wine psr German Kabinett All Quality wine psr German SpÃ ¤tlese All Quality wine psr German  Switzerland Trockenbeerenauslese All Quality wine psr German Terms referred to in Article 28 Landwein All Table wine with GI Additional traditional terms referred to in Article 23 Affentaler Altschweier, BÃ ¼hl, Eisental, Neusatz/BÃ ¼hl, BÃ ¼hlertal, Neuweier/Baden-Baden Quality wine psr German Badisch Rotgold Baden Quality wine psr German Ehrentrudis Baden Quality wine psr German Hock Rhein, Ahr, Hessische BergstraÃ e, Mittelrhein, Nahe, Rheinhessen, Pfalz, Rheingau Table wine with GI Quality wine psr German Klassik/Classic All Quality wine psr German Liebfrau(en)milch Nahe, Rheinhessen, Pfalz, Rheingau Quality wine psr German Moseltaler Mosel-Saar-Ruwer Quality wine psr German Riesling-HochgewÃ ¤chs All Quality wine psr German Schillerwein WÃ ¼rttemberg Quality wine psr German WeiÃ herbst All Quality wine psr German Winzersekt All Quality sparkling wine psr German GREECE Traditional specific terms referred to in Article 29 Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¹Ã ± Ã Ã Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã · (Ã Ã Ã ) (Appellation dorigine controlÃ ©e) All Quality wine psr Greek Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¹Ã ± Ã Ã Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã Ã ½Ã Ã Ã ­Ã Ã ±Ã  Ã Ã ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  (Ã Ã Ã Ã ) (Appellation dorigine de qualitÃ © supÃ ©rieure) All Quality wine psr Greek Ã Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  (Vin doux naturel) Ã oÃ Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Muscat de CÃ ©phalonie), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Muscat de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã -Ã Ã ±Ã Ã Ã Ã ½ (Muscat Rion de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Muscat de Lemnos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Muscat de Rhodos), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã ±Ã Ã Ã Ã ½ (Mavrodaphne de Patras), Ã Ã ±Ã Ã Ã ¿Ã ´Ã ¬Ã Ã ½Ã · Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Mavrodaphne de CÃ ©phalonie), Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos), Ã £Ã ·Ã Ã µÃ ¯Ã ± (Sitia), Ã Ã ±Ã Ã ½Ã µÃ  (DafnÃ ¨s), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini) Quality liqueur wine psr Greek Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ³Ã »Ã Ã ºÃ Ã  (Vin naturellement doux) Vins de paille: Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (de CÃ ©phalonie), Ã Ã ±Ã Ã ½Ã µÃ  (de DafnÃ ¨s), Ã Ã ®Ã ¼Ã ½Ã ¿Ã (de Lemnos), Ã Ã ±Ã Ã Ã Ã ½ (de Patras), Ã ¡Ã ¯Ã ¿Ã -Ã Ã ±Ã Ã Ã Ã ½ (de Rion de Patras), Ã ¡Ã Ã ´Ã ¿Ã (de Rhodos), Ã £Ã ¬Ã ¼Ã ¿Ã  (de Samos), Ã £Ã ·Ã Ã µÃ ¯Ã ± (de Sitia), Ã £Ã ±Ã ½Ã Ã ¿Ã Ã ¯Ã ½Ã · (Santorini) Quality wine psr Greek Terms referred to in Article 28 Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã · (Onomasia kata paradosi) All Table wine with GI Greek Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  (vins de pays) All Table wine with GI Greek Additional traditional terms referred to in Article 23 Ã Ã ³Ã Ã ­ÃÃ ±Ã Ã »Ã · (Agrepavlis) All Quality wine psr, Table wine with GI Greek Ã Ã ¼ÃÃ ­Ã »Ã ¹ (Ampeli) All Quality wine psr, Table wine with GI Greek Ã Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã (Ã µÃ ) (Ampelonas Ã ¨s) All Quality wine psr, Table wine with GI Greek AÃ Ã Ã ¿Ã ½Ã Ã ¹Ã ºÃ  (Archontiko) All Quality wine psr, Table wine with GI Greek Ã Ã ¬Ã ²Ã ± (4) (Cava) All Table wine with GI Greek Ã ÃÃ  Ã ´Ã ¹Ã ±Ã »Ã µÃ ºÃ Ã ¿Ã Ã  Ã ±Ã ¼ÃÃ µÃ »Ã Ã ½Ã µÃ  (Grand Cru) Ã oÃ Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã  (Muscat de CÃ ©phalonie), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½ (Muscat de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã -Ã Ã ±Ã Ã Ã Ã ½ (Muscat Rion de Patras), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã (Muscat de Lemnos), Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã (Muscat de Rhodos), Ã £Ã ¬Ã ¼Ã ¿Ã  (Samos) Quality liqueur wine psr Greek Ã Ã ¹Ã ´Ã ¹Ã ºÃ ¬ Ã ÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (Grand rÃ ©serve) All Quality wine psr, Quality liqueur wine psr Greek Ã Ã ¬Ã Ã Ã Ã ¿ (Kastro) All Quality wine psr, Table wine with GI Greek Ã Ã Ã ®Ã ¼Ã ± (Ktima) All Quality wine psr, Table wine with GI Greek Ã Ã ¹Ã ±Ã Ã Ã Ã  (Liastos) All Quality wine psr, Table wine with GI Greek Ã Ã µÃ Ã Ã Ã ¹ (Metochi) All Quality wine psr, Table wine with GI Greek Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri) All Quality wine psr, Table wine with GI Greek Ã Ã ¬Ã ¼Ã ± (Nama) All Quality wine psr, Table wine with GI Greek Ã Ã Ã Ã Ã ­Ã Ã ¹ (Nychteri) Ã Ã Ã Ã Santorini Quality wine psr Greek Ã Ã Ã µÃ ¹Ã ½Ã  Ã ºÃ Ã ®Ã ¼Ã ± (Orino Ktima) All Quality wine psr, Table wine with GI Greek Ã Ã Ã µÃ ¹Ã ½Ã Ã  Ã ±Ã ¼ÃÃ µÃ »Ã Ã ½Ã ±Ã  (Orinos Ampelonas) All Quality wine psr, Table wine with GI Greek Ã Ã Ã Ã ³Ã ¿Ã  (Pyrgos) All Quality wine psr, Table wine with GI Greek Ã ÃÃ ¹Ã »Ã ¿Ã ³Ã ® Ã ® Ã ÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (RÃ ©serve) All Quality wine psr, quality liqueur wine psr Greek Ã Ã ±Ã »Ã ±Ã ¹Ã Ã ¸Ã µÃ ¯Ã  Ã µÃÃ ¹Ã »Ã µÃ ³Ã ¼Ã ­Ã ½Ã ¿Ã  (Vieille rÃ ©serve) All Quality liqueur wine psr Greek Ã Ã µÃ Ã ½Ã Ã ­Ã ± (Verntea) Zakynthos Table wine with GI Greek Vinsanto OPAÃ Santorini Quality wine psr, quality liqueur wine psr Greek SPAIN Traditional specific terms referred to in Article 29 Denominacion de origen (DO) All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr Spanish 2003 Chile Denominacion de origen calificada (DOCa) All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr Spanish Vino dulce natural All Quality liquor wine psr Spanish Vino generoso (5) Quality liquor wine psr Spanish 2003 Chile Vino generoso de licor (6) Quality liquor wine psr Spanish Terms referred to in Article 28 Vino de la Tierra All Table wine with GI Additional traditional terms referred to in Article 23 Aloque DO ValdepeÃ ±as Quality wine psr Spanish Amontillado DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles Quality liqueur wine psr Spanish AÃ ±ejo All Quality wine psr Table wine with GI Spanish AÃ ±ejo DO Malaga Quality liqueur wine psr Spanish Chacoli/Txakolina DO Chacoli de Bizkaia DO Chacoli de Getaria DO Chacoli de Alava Quality wine psr Spanish ClÃ ¡sico DO Abona DO El Hierro DO Lanzarote DO La Palma DO Tacoronte-Acentejo DO Tarragona DO Valle de GÃ ¼imar DO Valle de la Orotava DO Ycoden-Daute-Isora Quality wine psr Spanish 2003 Chile Cream DDOO JÃ ©rez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva Quality liqueur wine psr English Criadera DDOO JÃ ©rez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva Quality liqueur wine psr Spanish Criaderas y Soleras DDOO JÃ ©rez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva Quality liqueur wine psr Spanish Crianza All Quality wine psr Spanish Dorado DO Rueda DO Malaga Quality liqueur wine psr Spanish Fino DO Montilla Moriles DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda Quality liqueur wine psr Spanish Fondillon DO Alicante Quality wine psr Spanish Gran Reserva All quality wines psr Cava Quality wine psr Quality sparkling wine psr Spanish LÃ ¡grima DO MÃ ¡laga Quality liqueur wine psr Spanish Noble All Quality wine psr Table wine with GI Spanish Noble DO Malaga Quality liqueur wine psr Spanish Oloroso DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla- Moriles Quality liqueur wine psr Spanish Pajarete DO MÃ ¡laga Quality liqueur wine psr Spanish PÃ ¡lido DO Condado de Huelva DO Rueda DO MÃ ¡laga Quality liqueur wine psr Spanish Palo Cortado DDOO Jerez-XÃ ©rÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla-Moriles Quality liqueur wine psr Spanish Primero de cosecha DO Valencia Quality wine psr Spanish Rancio All Quality wine psr, Quality liqueur wine psr Spanish Raya DO Montilla-Moriles Quality liquor wine psr Spanish Reserva All Quality wine psr Spanish 2003 Chile Sobremadre DO vinos de Madrid Quality wine psr Spanish Solera DDOO JÃ ©rez-XerÃ ¨s-Sherry y Manzanilla SanlÃ ºcar de Barrameda DO Montilla Moriles DO MÃ ¡laga DO Condado de Huelva Quality liqueur wine psr Spanish Superior All Quality wine psr Spanish 2003 Chile  South Africa TrasaÃ ±ejo DO MÃ ¡laga Quality liqueur wine psr Spanish Vino Maestro DO MÃ ¡laga Quality liqueur wine psr Spanish Vendimia inicial DO Utiel-Requena Quality wine psr Spanish Viejo All Quality wine psr, Quality liqueur wine psr, Table wine with GI Spanish Vino de tea DO La Palma Quality wine psr Spanish FRANCE Traditional specific terms referred to in Article 29 Appellation dorigine contrÃ ´lÃ ©e All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr French  Algeria  Switzerland  Tunisia Appellation contrÃ ´lÃ ©e All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr Appellation dorigine Vin DÃ ©limitÃ © de qualitÃ © supÃ ©rieure All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr French Vin doux naturel AOC Banyuls, Banyuls Grand Cru, Muscat de Frontignan, Grand Roussillon, Maury, Muscat de Beaume de Venise, Muscat du Cap Corse, Muscat de Lunel, Muscat de Mireval, Muscat de Rivesaltes, Muscat de St Jean de Minervois, Rasteau, Rivesaltes Quality wine psr French Terms referred to in Article 28 Vin de pays All Table wine with GI French Additional traditional terms referred to in Article 23 AmbrÃ © All Quality liqueur wine psr, table wine with GI French ChÃ ¢teau All Quality wine psr, Quality liqueur wine psr, quality sparkling wine psr French 2003 Chile Clairet AOC Bourgogne AOC Bordeaux Quality wine psr French Claret AOC Bordeaux Quality wine psr French Clos All Quality wine psr, quality sparkling wine psr, quality liqueur wine psr French 2003 Chile Cru Artisan AOCMÃ ©doc, Haut-MÃ ©doc, Margaux, Moulis, Listrac, St Julien, Pauillac, St EstÃ ¨phe Quality wine psr French Cru Bourgeois AOC MÃ ©doc, Haut-MÃ ©doc, Margaux, Moulis, Listrac, St Julien, Pauillac, St EstÃ ¨phe Quality wine psr French 2003 Chile Cru ClassÃ ©, Ã ©ventuellement prÃ ©cÃ ©dÃ © de: Grand, Premier Grand, DeuxiÃ ¨me, TroisiÃ ¨me, QuatriÃ ¨me, CinquiÃ ¨me. AOC CÃ ´tes de Provence, Graves, St Emilion Grand Cru, Haut-MÃ ©doc, Margaux, St Julien, Pauillac, St EstÃ ¨phe, Sauternes, Pessac LÃ ©ognan, Barsac Quality wine psr French Edelzwicker AOC Alsace Quality wine psr German Grand Cru AOC Alsace, Banyuls, Bonnes Mares, Chablis, Chambertin, Chapelle Chambertin, Chambertin Clos-de-BÃ ¨ze, Mazoyeres ou Charmes Chambertin, LatriciÃ ¨res-Chambertin, Mazis Chambertin, Ruchottes Chambertin, Griottes-Chambertin, Clos de la Roche, Clos Saint Denis, Clos de Tart, Clos de Vougeot, Clos des Lambray, Corton, Corton Charlemagne, Charlemagne, EchÃ ©zeaux, Grand EchÃ ©zeaux, La Grande Rue, Montrachet, Chevalier-Montrachet, BÃ ¢tard-Montrachet, Bienvenues-BÃ ¢tard-Montrachet, Criots-BÃ ¢tard-Montrachet, Musigny, RomanÃ ©e St Vivant, Richebourg, RomanÃ ©e-Conti, La RomanÃ ©e, La TÃ ¢che, St Emilion Quality wine psr French 2003 Chile  Switzerland  Tunisia Grand Cru Champagne Quality sparkling wine psr French 2003 Chile  Switzerland  Tunisia Hors dÃ ¢ge AOC Rivesaltes Quality liqueur wine psr French Passe-tout-grains AOC Bourgogne Quality wine psr French Premier Cru AOC Aloxe Corton, Auxey Duresses, Beaune, Blagny, Chablis, Chambolle Musigny, Chassagne Montrachet, Champagne, CÃ ´tes de Brouilly, Fixin, Gevrey Chambertin, Givry, Ladoix, Maranges, Mercurey, Meursault, MonthÃ ©lie, Montagny, Morey St Denis, Musigny, Nuits, Nuits-Saint-Georges, Pernand-Vergelesses, Pommard, Puligny-Montrachet, Rully, Santenay, Savigny-les-Beaune, St Aubin, Volnay, Vougeot, Vosne-RomanÃ ©e Quality wine psr, quality sparkling wine psr French  Tunisia Primeur All Quality wine psr, table wine with GI French Rancio AOC Grand Roussillon, Rivesaltes, Banyuls, Banyuls grand cru, Maury, Clairette du Languedoc, Rasteau Quality liqueur wine psr French SÃ ©lection de grains nobles AOC Alsace, Alsace Grand cru, Monbazillac, Graves supÃ ©rieures, Bonnezeaux, JuranÃ §on, CÃ ©rons, Quarts de Chaume, Sauternes, Loupiac, CÃ ´teaux du Layon, Barsac, Ste Croix du Mont, Coteaux de lAubance, Cadillac Quality wine psr French Sur Lie AOC Muscadet, Muscadet  Coteaux de la Loire, Muscadet-CÃ ´tes de Grandlieu, Muscadet- SÃ ¨vres et Maine, AOVDQS Gros Plant du Pays Nantais, VDT avec IG Vin de pays dOc et Vin de pays des Sables du Golfe du Lion Quality wine psr, Table wine with GI French TuilÃ © AOC Rivesaltes Quality liqueur wine psr French Vendanges tardives AOC Alsace, JuranÃ §on Quality wine psr French Villages AOC Anjou, Beaujolais, CÃ ´te de Beaune, CÃ ´te de Nuits, CÃ ´tes du RhÃ ´ne, CÃ ´tes du Roussillon, MÃ ¢con Quality wine psr French Vin de paille AOC CÃ ´tes du Jura, Arbois, LEtoile, Hermitage Quality wine psr French Vin jaune AOC du Jura (CÃ ´tes du Jura, Arbois, LEtoile, ChÃ ¢teau-ChÃ ¢lon) Quality wine psr French ITALY Traditional specific terms referred to in Article 29 Denominazione di Origine Controllata/D.O.C. All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr, Partial fermented grape musts with GI Italian Denominazione di Origine Controllata e Garantita/D.O.C.G. All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr, Partial fermented grape musts with GI Italian Vino Dolce Naturale All Quality wine psr, quality liqueur wine psr Italian Terms referred to in Article 28 Indicazione geografica tipica (IGT) All Table wine, vin de pays , wine of over-ripe grapes and grape must partially fermented with GI Italian Landwein Wine with GI of the autonomous province of Bolzano Table wine, vin de pays , wine of over-ripe grapes and grape must partially fermented with GI German Vin de pays Wine with GI of Aosta region Table wine, vin de pays , wine of over-ripe grapes and grape must partially fermented with GI French Additional traditional terms referred to in Article 23 Alberata o vigneti ad alberata DOC Aversa Quality wine psr, quality sparkling wine psr Italian Amarone DOC Valpolicella Quality wine psr Italian Ambra DOC Marsala Quality wine psr Italian Ambrato DOC Malvasia delle Lipari DOC Vernaccia di Oristano Quality wine psr, quality liqueur wine psr Italian Annoso DOC Controguerra Quality wine psr Italian Apianum DOC Fiano di Avellino Quality wine psr Latin Auslese DOC Caldaro e Caldaro classico  Alto Adige Quality wine psr German  Switzerland Barco Reale DOC Barco Reale di Carmignano Quality wine psr Italian Brunello DOC Brunello di Montalcino Quality wine psr Italian Buttafuoco DOC OltrepÃ ² Pavese Quality wine psr, quality semi-sparkling wine psr Italian Cacce mitte DOC Cacce Mitte di Lucera Quality wine psr Italian Cagnina DOC Cagnina di Romagna Quality wine psr Italian Cannellino DOC Frascati Quality wine psr Italian Cerasuolo DOC Cerasuolo di Vittoria DOC Montepulciano dAbruzzo Quality wine psr Italian Chiaretto All Quality wine psr, quality sparkling wine psr, quality liqueur wine psr, Table wine with GI Italian Ciaret DOC Monferrato Quality wine psr Italian ChÃ ¢teau DOC de la rÃ ©gion Valle dAosta Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr French 2003 Chile Classico All Quality wine psr, quality semi-sparkling wine psr, quality liqueur wine psr Italian 2003 Chile Dunkel DOC Alto Adige DOC Trentino Quality wine psr German Est !Est ! !Est ! ! ! DOC Est !Est ! !Est ! ! ! di Montefiascone Quality wine psr, quality sparkling wine psr Latin Falerno DOC Falerno del Massico Quality wine psr Italian Fine DOC Marsala Quality liqueur wine psr Italian Fior dArancio DOC Colli Euganei Quality wine psr, quality sparkling wine psr, Table wine with GI Italian Falerio DOC Falerio dei colli Ascolani Quality wine psr Italian FlÃ ©tri DOC Valle dAosta o VallÃ ©e dAoste Quality wine psr Italian Garibaldi Dolce (or GD) DOC Marsala Quality liqueur wine psr Italian Governo alluso toscano DOCG Chianti/Chianti Classico IGT Colli della Toscana Centrale Quality wine psr, Table wine with GI Italian Gutturnio DOC Colli Piacentini Quality wine psr, qualityn semi-sparkling wine psr Italian Italia Particolare (or IP) DOC Marsala Quality liqueur wine psr Italian Klassisch/Klassisches Ursprungsgebiet DOC Caldaro DOC Alto Adige (avec la dÃ ©nomination Santa Maddalena e Terlano) Quality wine psr German Kretzer DOC Alto Adige DOC Trentino DOC Teroldego Rotaliano Quality wine psr German Lacrima DOC Lacrima di Morro dAlba Quality wine psr Italian Lacryma Christi DOC Vesuvio Quality wine psr, quality liqueur wine psr Italian Lambiccato DOC Castel San Lorenzo Quality wine psr Italian London Particolar (or LP or Inghilterra) DOC Marsala Quality liqueur wine psr Italian Morellino DOC Morellino di Scansano Quality wine psr Italian Occhio di Pernice DOC Bolgheri, Vin Santo Di Carmignano, Colli dellEtruria Centrale, Colline Lucchesi, Cortona, Elba, Montecarlo, Monteregio di Massa Maritima, San Gimignano, SantAntimo, Vin Santo del Chianti, Vin Santo del Chianti Classico, Vin Santo di Montepulciano Quality wine psr Italian Oro DOC Marsala Quality liqueur wine psr Italian Pagadebit DOC pagadebit di Romagna Quality wine psr, quality liqueur wine psr Italian Passito All Quality wine psr, quality liqueur wine psr, table wine with GI Italian Ramie DOC Pinerolese Quality wine psr Italian Rebola DOC Colli di Rimini Quality wine psr Italian Recioto DOC Valpolicella DOC Gambellara DOCG Recioto di Soave Quality wine psr, quality sparkling wine psr Italian Riserva All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr Italian Rubino DOC Garda Colli Mantovani DOC Rubino di Cantavenna DOC Teroldego Rotaliano DOC Trentino Quality wine psr Italian Rubino DOC Marsala Quality liqueur wine psr Italian Sangue di Giuda DOC OltrepÃ ² Pavese Quality wine psr, quality semi-sparkling wine psr Italian Scelto All Quality wine psr Italian SciacchetrÃ DOC Cinque Terre Quality wine psr Italian Sciac-trÃ DOC Pornassio o Ormeasco di Pornassio Quality wine psr Italian Sforzato, SfursÃ t DO Valtellina Quality wine psr Italian SpÃ ¤tlese DOC/IGT de Bolzano Quality wine psr, Table wine with GI German Soleras DOC Marsala Quality liqueur wine psr Italian Stravecchio DOC Marsala Quality liqueur wine psr Italian Strohwein DOC/IGT de Bolzano Quality wine psr, Table wine with GI German Superiore All Quality wine psr, Quality sparkling wine psr, Quality semi-sparkling wine psr, Quality liqueur wine psr, Italian  San Marino Superiore Old Marsala (or SOM) DOC Marsala Quality liqueur wine psr Italian Torchiato DOC Colli di Conegliano Quality wine psr Italian Torcolato DOC Breganze Quality wine psr Italian Vecchio DOC Rosso Barletta, Aglianico del Vuture, Marsala, Falerno del Massico Quality wine psr, quality liqueur wine psr Italian Vendemmia Tardiva All Quality wine psr, quality semi-sparkling wine psr, table wine with GI Italian Verdolino All Quality wine psr, Table wine with GI Italian Vergine DOC Marsala DOC Val di Chiana Quality wine psr, quality liqueur wine psr Italian Vermiglio DOC Colli dell Etruria Centrale Quality liqueur wine psr Italian Vino Fiore All Quality wine psr Italian Vino Nobile Vino Nobile di Montepulciano Quality wine psr Italian Vino Novello o Novello All Quality wine psr, Table wine with GI Italian Vin santo/Vino Santo/Vinsanto DOC et DOCG Bianco dellEmpolese, Bianco della Valdinievole, Bianco Pisano di San TorpÃ ©, Bolgheri, Candia dei Colli Apuani, Capalbio, Carmignano, Colli dellEtruria Centrale, Colline Lucchesi, Colli del Trasimeno, Colli Perugini, Colli Piacentini, Cortona, Elba, Gambellera, Montecarlo, Monteregio di Massa Maritima, Montescudaio, Offida, Orcia, Pomino, San Gimignano, SanAntimo, Val dArbia, Val di Chiana, Vin Santo del Chianti, Vin Santo del Chianti Classico, Vin Santo di Montepulciano, Trentino Quality wine psr Italian Vivace All Quality wine psr, quality liqueur wine psr, table wine with GI Italian CYPRUS Traditional specific terms referred to in Article 29 Ã Ã ¯Ã ½Ã ¿Ã  Ã Ã »Ã µÃ ³Ã Ã Ã ¼Ã µÃ ½Ã ·Ã  Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ±Ã  Ã Ã Ã ¿Ã ­Ã »Ã µÃ Ã Ã ·Ã  All Quality wine psr Greek Terms referred to in Article 28 Ã ¤Ã ¿ÃÃ ¹Ã ºÃ Ã  Ã Ã ¯Ã ½Ã ¿Ã  All Table wine with GI Greek Additional traditional terms referred to in Article 23 Ã Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹ (Monastiri) All Quality wine psr and table wine with GI Greek Ã Ã Ã ®Ã ¼Ã ± (Ktima) All Quality wine psr and table wine with GI Greek LUXEMBOURG Traditional specific terms referred to in Article 29 Marque nationale All Quality wine psr, quality sparkling wine psr French Appellation contrÃ ´lÃ ©e All Quality wine psr, quality sparkling wine psr French Appellation dorigine controlÃ ©e All Quality wine psr, quality sparkling wine psr French  Algeria  Switzerland  Tunisia Terms referred to in Article 28 Vin de pays All Table wine with GI French Additional traditional terms referred to in Article 23 Grand premier cru All Quality wine psr French Premier cru All Quality wine psr French  Tunisia Vin classÃ © All Quality wine psr French ChÃ ¢teau All Quality wine psr, quality sparkling wine psr French 2003 Chile HUNGARY Specific traditional terms referred to in Article 29 minÃ sÃ ©gi bor All Quality wine psr Hungarian kÃ ¼lÃ ¶nleges minÃ sÃ ©gÃ ± bor All Quality wine psr Hungarian fordÃ ­tÃ ¡s Tokaj/-i Quality wine psr Hungarian mÃ ¡slÃ ¡s Tokaj/-i Quality wine psr Hungarian szamorodni Tokaj/-i Quality wine psr Hungarian aszÃ º ¦ puttonyos, completed by the numbers 3-6 Tokaj/-i Quality wine psr Hungarian aszÃ ºeszencia Tokaj/-i Quality wine psr Hungarian eszencia Tokaj/-i Quality wine psr Hungarian Terms referred to in Article 28 tÃ ¡jbor All Table wine with GI Hungarian Additional traditional terms referred to in Article 23 bikavÃ ©r Eger, SzekszÃ ¡rd Quality wine psr Hungarian kÃ ©sÃ i szÃ ¼retelÃ ©sÃ ± bor All Quality wine psr Hungarian vÃ ¡logatott szÃ ¼retelÃ ©sÃ ± bor All Quality wine psr Hungarian muzeÃ ¡lis bor All Quality wine psr Hungarian siller All Table wine with GI, and quality wine psr Hungarian AUSTRIA Traditional specific terms referred to in Article 29 QualitÃ ¤tswein All Quality wine psr German QualitÃ ¤tswein besonderer Reife und Leseart/PrÃ ¤dikatswein All Quality wine psr German QualitÃ ¤tswein mit staatlicher PrÃ ¼fnummer All Quality wine psr German Ausbruch/Ausbruchwein All Quality wine psr German Auslese/Auslesewein All Quality wine psr German  Switzerland Beerenauslese (wein) All Quality wine psr German Eiswein All Quality wine psr German Kabinett/Kabinettwein All Quality wine psr German Schilfwein All Quality wine psr German SpÃ ¤tlese/SpÃ ¤tlesewein All Quality wine psr German  Switzerland Strohwein All Quality wine psr German Trockenbeerenauslese All Quality wine psr German Terms referred to in Article 28 Landwein All Table wine with GI Additional traditional terms referred to in Article 23 Ausstich All Quality wine psr and table wine with GI German Auswahl All Quality wine psr and table wine with GI German Bergwein All Quality wine psr and table wine with GI German Klassik/Classic All Quality wine psr German Erste Wahl All Quality wine psr and table wine with GI German Hausmarke All Quality wine psr and table wine with GI German Heuriger All Quality wine psr and table wine with GI German JubilÃ ¤umswein All Quality wine psr and table wine with GI German Reserve All Quality wine psr German Schilcher Steiermark Quality wine psr and table wine with GI German Sturm All Partial fermented grape must with GI German PORTUGAL Traditional specific terms referred to in Article 29 DenominaÃ §Ã £o de origem (DO) All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr Portuguese DenominaÃ §Ã £o de origem controlada (DOC) All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr Portuguese IndicaÃ §Ã £o de proveniencia regulamentada (IPR) All Quality wine psr, quality sparkling wine psr, quality semi-sparkling wine psr, quality liqueur wine psr Portuguese Vinho doce natural All Quality liqueur wine psr Portuguese Vinho generoso DO Porto, Madeira, Moscatel de SetÃ ºbal, Carcavelos Quality liqueur wine psr Portuguese Terms referred to in Article 28 Vinho regional All Table wine with GI Portuguese Additional traditional terms referred to in Article 23 Canteiro DO Madeira Quality liqueur wine psr Portuguese Colheita Seleccionada All Quality wine psr, Table wine with GI Portuguese Crusted/Crusting DO Porto Quality liqueur wine psr English Escolha All Quality wine psr, Table wine with GI Portuguese Escuro DO Madeira Quality liqueur wine psr Portuguese Fino DO Porto DO Madeira Quality liqueur wine psr Portuguese Frasqueira DO Madeira Quality liqueur wine psr Portuguese Garrafeira All Quality wine psr, Table wine with GI Quality liqueur wine psr Portuguese LÃ ¡grima DO Porto Quality liqueur wine psr Portuguese Leve Table wine with GI Estremadura and Ribatejano DO Madeira, DO Porto Table wine with GI Quality liqueur wine psr Portuguese Nobre DO DÃ £o Quality wine psr Portuguese Reserva All Quality wine psr, quality liqueur wine psr, quality sparkling wine psr, table wine with GI Portuguese Reserva velha (or grande reserva) DO Madeira Quality sparkling wine psr, quality liqueur wine psr Portuguese Ruby DO Porto Quality liqueur wine psr English Solera DO Madeira Quality liqueur wine psr Portuguese Super reserva All Quality sparkling wine psr Portuguese Superior All Quality wine psr, quality liqueur wine psr, table wine with GI Portuguese Tawny DO Porto Quality liqueur wine psr English Vintage supplemented by Late Bottle (LBV) ou Character DO Porto Quality liqueur wine psr English Vintage DO Porto Quality liqueur wine psr English SLOVENIA Specific traditional terms referred to in Article 29 Penina All Quality sparkling wine psr Slovenian Additional traditional terms referred to in Article 23 pozna trgatev All Quality wine psr Slovenian izbor All Quality wine psr Slovenian jagodni izbor All Quality wine psr Slovenian suhi jagodni izbor All Quality wine psr Slovenian ledeno vino All Quality wine psr Slovenian arhivsko vino All Quality wine psr Slovenian mlado vino All Quality wine psr Slovenian CviÃ ek Dolenjska Quality wine psr Slovenian Teran Kras Quality wine psr Slovenian SLOVAKIA Specific traditional terms referred to in Article 29 forditÃ ¡Ã ¡ Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak mÃ ¡Ã ¡lÃ ¡Ã ¡ Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak samorodnÃ © Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak vÃ ½ber ¦ putÃ ovÃ ½, completed by the numbers 3-6 Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak vÃ ½berovÃ ¡ esencia Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak esencia Tokaj/-skÃ ¡/-skÃ ½/-skÃ © Quality wine psr Slovak (1)  terms in brackets: reference to the synonym for the variety   ° : no synonym  terms in bold: column 2: name of vine variety column 3: country where the name corresponds to a variety and reference to the variety.  terms not in bold: column 2: name of the synonym of a vine variety column 3: name of country using the synonym of a vine variety. (2) These variety names and their synonyms correspond, in full or in part, either in translation or in the form of an adjective, to geographical indications used to describe a wine. (3) For the states concerned, the derogations provided for in this Annex are authorised only in the case of wines bearing a geographical indication produced in the administrative units in which the production of the varieties concerned is authorised at the time this Regulation enters into force and in accordance with the conditions laid down by the states concerned for the production and presentation of those wines. (4) The protection of the term cava  foreseen in Regulation (EC) No 1493/1999 is without prejudice to the protection of the geographical indication applicable to quality sparkling wines psr Cava . (5) The wines concerned are quality liqueur wines psr foreseen in Annex VI, point L, paragraph 8 of Regulation (EC) No 1493/1999. (6) The wines concerned are quality liqueur wines psr foreseen in Annex VI, point L, paragraph 11 of Regulation (EC) No 1493/1999. ANNEX II ANNEX V List of third countries not belonging to the World Trade Organisation as referred to in Article 36(2) 1. Algeria 2. Russian Federation 3. San Marino 4. Ukraine 5. Serbia and Montenegro